Citation Nr: 0607673	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by thinning of the penile skin as the result of 
exposure to herbicide agents.

2.  Entitlement to a higher initial rating for service-
connected dyshidrotic dermatitis of the hands, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for service-
connected essential pruritus and xerosis of the legs, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1997. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2004.  This matter was 
originally on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois.

In a July 2005 rating decision, the Appeals Management Center 
(AMC) granted service connection for tinea pedis and 
onychomycosis, bilateral feet and awarded a 10 percent 
rating.  The rating decision shows that the AMC erroneously 
advised the veteran that the award of service connection 
represented a partial grant of the benefits sought on appeal, 
that his claim was still considered to be in appellate 
status, and that further processing would continue unless he 
advised AMC that he was satisfied with the decision.  The AMC 
requested that if the veteran would like to withdraw his 
appeal to advise them within 60 days, otherwise his appeal 
would be certified to the Board.  The claims file shows that 
the veteran has not filed at the RO a notice of disagreement 
with the initial rating assigned this disability.  Hence, 
there are no allegations of errors of fact or law for 
appellate consideration.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran's dyshidrotic 
dermatitis of the hands is not productive of constant 
itching, extensive lesions, or marked disfigurement; 20 to 40 
percent of the veteran's entire body or 20 to 40 percent of 
his exposed areas is not affected, and he is not taking 
systemic therapy.  

3.  The medical evidence shows that the veteran's essential 
pruritus and xerosis of the legs is not productive of 
constant itching, extensive lesions, or marked disfigurement; 
physical manifestations of the disability (xerosis of the 
legs) affects between 20 to 40 percent of his entire body but 
not more than 40 percent of his entire body, and he is not 
taking systemic therapy.  

4.  Compensable evaluations are in effect for service-
connected tinea pedis and onychomycosis, bilateral feet, 
dyshidrotic dermatitis of the hands, essential pruritus, and 
xerosis of the legs.

5.  The veteran does not have a penile disorder.


CONCLUSIONS OF LAW

1.  A disorder manifested by thinning of the penile skin was 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The criteria for a higher initial rating in excess of 10 
percent for service-connected dyshidrotic dermatitis of the 
hands have not been met or approximated under either the old 
or revised applicable diagnostic code of the schedule for 
evaluating skin disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.118, Diagnostic Code 7806 (2005). 

3.  The criteria for a higher initial rating in excess of 10 
percent for service-connected essential pruritus and xerosis 
of the legs have not been met or approximated under the old 
applicable diagnostic code of the schedule for evaluating 
skin disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7816 
(2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27 (2005). 

4.  The criteria for a higher initial rating of 30 percent 
for service-connected essential pruritus and xerosis of the 
legs have been approximated under the revised applicable 
diagnostic code of the schedule for evaluating skin 
disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.118, 
Diagnostic Code 7816 (2005). 

5.  The criteria for a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 have not been met.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.324 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in December 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The December 2001 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits. 

The Board acknowledges that the December 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the August 
2002 rating decision, January 2003 Statement of the Case 
(SOC), July 2005 rating decision, and July 2005 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The January 2003 SOC and July 2005 SSOC provided 
the veteran with notice of all the laws and regulations 
pertinent to his claims, including the law and implementing 
regulations of the VCAA and the applicable diagnostic rating 
criteria from the amended schedule for evaluating skin 
disorders.  The Board notes that the rating criteria for 
evaluating skin disorders were changed effective August 30, 
2002.  Amendment to Part 4, Schedule for Rating Disabilities, 
67 Fed. Reg. 49,590-49,599 (July 31, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2003-2005)).  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The July 2005 SSOC shows that the AMC 
considered whether the veteran would be entitled to a higher 
disability rating under the relevant new rating criteria.

While the veteran was not provided with separate written 
notice of what the evidence must show to entitle him to a 
higher disability rating pursuant to the Board's December 
2004 Remand, this information was provided to him in the July 
2005 SSOC.  In the AMC's letter to the veteran dated in 
December 2004, the AMC clearly advised the veteran of the 
delegation of responsibility between VA and the veteran in 
substantiating his claim that he was entitled to higher 
disability ratings-that is, to report for a VA examination 
AMC scheduled in connection with his claims.  The AMC 
additionally advised the veteran that the purpose of the VA 
examination was to evaluate his disability claim.  In the 
Statement in Lieu of VA Form 646 dated in October 2005, the 
veteran's service representative noted that VCAA compliance 
had not been met as ordered by the Board's Remand and that 
the veteran should be informed of his due process rights in 
accordance with the VCAA.  Yet, the Board observes that the 
veteran has not indicated how he was prejudiced by his 
receipt of notice of the applicable amended rating criteria 
in the July 2005 SSOC separate from his notice of his 
responsibility to report for a VA examination in the December 
2004 letter.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and records 
from the Naval Hospital in Great Lakes and afforded the 
veteran a VA examination in May 2002.  Pursuant to the 
Board's Remand, the AMC afforded the veteran another VA 
examination in January 2005 that addressed the applicable 
revised diagnostic rating criteria for his skin disorders.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     


II.       Service Connection for Disorder Manifested by 
Thinning of the Penile Skin 

Service medical records and records from the Naval Hospital 
showed that the veteran complained of dry skin on his penis 
and that he was treated with liquid nitrogen for condyloma of 
the penis in the 1980s and 1990s.  A January 2000 record 
noted that the veteran underwent circumcision revision for a 
nonhealing fissure.  A February 2000 record noted that the 
circumcision site was healing well.  The impression noted was 
status post circumcision doing well.  

In the veteran's Substantive Appeal dated in January 2003, he 
complained that the skin on his penis appeared to be thinning 
and cracked easily.  He acknowledged that his surgery did 
help the problems with his penis, but that was "after years 
of suffering."   

The January 2005 VA examination report showed that Dr. S.S. 
reviewed the claims file and discussed pertinent findings 
noted in the medical records.  Dr. S.S. maintained that the 
examination revealed a completely normal penis.  Dr. S.S. 
concluded that the veteran had no penile eruption and no 
residual from the prior cryotherapy.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

While the veteran complains that he continues to experience 
thinning and cracking associated with his penis, the medical 
evidence of record shows no chronic residuals of the problems 
he had during service.  The veteran is competent to describe 
his subjective symptoms, but he does not possess the 
requisite medical expertise needed to render a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, the Board finds Dr. S.S.'s examination dispositive on 
the medical question as to whether the veteran has a current 
disability.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As no current 
disability is shown by the medical evidence of record, there 
is no basis upon which a grant of service connection may be 
established. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


III.      Higher Initial Rating for Dyshidrotic Dermatitis of 
the Hands

In the August 2002 rating decision, the RO granted service 
connection for dyshidrotic dermatitis of the hands and 
assigned a noncompensable evaluation under Diagnostic Code 
7806 effective from October 23, 2001, the date of receipt of 
the veteran's claim.  In a July 2005 rating decision, the AMC 
increased the disability rating to 10 percent effective from 
October 23, 2001. 

Service medical records showed that the veteran was treated 
for a rash of his hands in the 1970s. 

According to a December 2001 statement, the September 2002 
Notice of Disagreement, and the January 2003 Substantive 
Appeal, the veteran contends that he experiences itching in 
his hands.  

The May 2002 VA examination report showed that the veteran 
reported that he had recurrent episodes of eruptions filled 
with either water or pus associated with itching that were 
worse in the summer and clear in the winter.  He reported 
that he had been treated with several medications and the 
only medication that seemed to be of benefit was the use of 
Atarax, which he took daily.  The physical examination 
revealed a few vesicles on the sides and dorsum of his 
fingers.  Dr. S.S. provided an impression of dyshidrotic 
dermatitis, affecting primarily the hands.  

The January 2005 VA examination report showed that Dr. S.S. 
reviewed the claims file and discussed pertinent findings 
noted in the medical records.  Dr. S.S. related that the 
veteran reported that he developed one to three episodes of 
blisters yearly; the episodes lasted for a few weeks.  He was 
currently taking 50 milligrams of hydroxyzine (Atarax) at 
bedtime for this process.  Dr. S.S. reported no current 
clinical physical findings.

Under the old rating criteria of Diagnostic Code 7806, a 10 
percent rating is prescribed for eczema [dermatitis is rated 
as eczema] with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  Id.  A 30 percent 
rating is prescribed for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  A 
50 percent rating is prescribed for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  Id. 

The medical evidence shows that the veteran's dyshidrotic 
dermatitis of the hands is productive of itching and involves 
an exposed surface-the hands.  The medical evidence, 
however, also shows that this skin disorder is not productive 
of constant itching but rather controlled with the veteran's 
use of Atarax as is well documented in the service medical 
records and Naval Hospital records.  The skin disorder is 
also not productive of extensive lesions and has not been 
described as causing marked disfigurement.  For these 
reasons, the Board finds that the veteran's hand disability 
does not more nearly approximate the old rating criteria 
associated with the next higher rating of 30 percent under 
Diagnostic Code 7806. 

Under the revised rating criteria of Diagnostic Code 7806, 
the skin disability is to be evaluated under the criteria 
provided under Diagnostic Code 7806, or rated as 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800, or rated as scars (Diagnostic Codes 7801-7805), 
depending upon the predominant disability. 
Here, the predominant disability is the dermatitis.  Under 
Diagnostic Code 7806, a 10 percent rating is assigned where 
the dermatitis covers an area of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  A 
30 percent rating is prescribed where the dermatitis covers 
20 to 40 percent of the entire body or 20 to 40 percent of 
the exposed areas are affected; or, systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.  A rating 
of 60 percent is prescribed where the dermatitis covers an 
area of more than 40 percent of the entire body or more than 
40 percent of the exposed areas affected; or, constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required during the past 
12-month period.  Id.  

The veteran's hand condition was not present at the January 
2005 VA examination as Dr. S.S. reported on no clinical 
findings.  At the prior VA examination conducted in May 2002, 
Dr. S.S. described only a "few vesicles" were present on 
the sides and dorsum of the veteran's fingers.  Service 
connection is in effect for dyshidrotic dermatitis of the 
hands, so 20 to 40 percent of the veteran's entire body or 20 
to 40 percent of the veteran's exposed areas is not affected.  
The veteran has been treated for many years with Atarax, an 
antihistamine, and not an immunosuppressant, so the veteran 
is not taking systemic therapy.  Consequently, the Board 
finds that the veteran's hand disability does not more nearly 
approximate the revised rating criteria associated with the 
next higher rating of 30 percent under Diagnostic Code 7806.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial disability 
rating in excess of 10 percent under Diagnostic Code 7806 
(old and revised) for service-connected dyshidrotic 
dermatitis of the hands. 


IV.      Higher Initial Rating for Essential Pruritus and 
Xerosis of the Legs

In the August 2002 rating decision, the RO granted service 
connection for essential pruritus and xerosis of the legs and 
assigned a noncompensable evaluation under Diagnostic Code 
7816 effective from October 23, 2001, the date of receipt of 
the claim.  In a July 2005 rating decision, the AMC increased 
the disability rating to 10 percent effective from October 
23, 2001. 

Service medical records and records from the Naval Hospital 
showed that the veteran was seen for complaints of essential 
pruritus on several occasions.  These records showed that the 
pruritus was controlled with the use of Atarax.

According to a December 2001 statement, the September 2002 
Notice of Disagreement, and the January 2003 Substantive 
Appeal, the veteran contends that he experiences an 
"internal itch" of his body. 

The May 2002 VA examination report showed that the veteran 
reported that his itching was controlled by the use of 
Atarax, and that there was no seasonal variation.  Without 
taking the medication, he maintained that the itching kept 
him awake at night.  He further reported that he had "thin 
skin" of the legs; when he scratched his legs they tended to 
bleed easily.  The physical examination of the legs revealed 
moderate scaling.  Dr. S.S. provided an impression of 
essential pruritus and xerosis of the legs. 

The January 2005 VA examination report showed that Dr. S.S. 
reviewed the claims file.  Dr. S.S. noted that the veteran's 
itching was widespread.  Dr. S.S. related that the veteran 
was treated with Atarax, which controlled the process 
completely.  Dr. S.S. indicated that the examination of the 
skin revealed completely normal skin.  Dr. S.S. maintained 
that the itching without the Atarax could be intense and any 
body site might be affected.  Dr. S.S. reported that the 
veteran had xerosis of the legs, mild in degree and essential 
pruritus.

The veteran's disability has been rated by analogy to 
psoriasis under Diagnostic Code 7816.  38 C.F.R. § 4.20 
(2005).  Under the old rating criteria of Diagnostic Code 
7816, a note provides that disabilities evaluated under codes 
7807 through 7819 are to be rated by analogy to eczema under 
Diagnostic Code 7806.  38 C.F.R.          § 4.118, Diagnostic 
Code 7816 (2002).  

The medical evidence shows that the veteran's essential 
pruritus and xerosis of the legs is productive of itching, 
but not constant itching as it is controlled well with the 
use of Atarax as documented.  The skin disorder is also not 
productive of extensive lesions and has not been described as 
causing marked disfigurement.  For these reasons, the Board 
finds that the veteran's disability does not more nearly 
approximate the old rating criteria associated with the next 
higher rating of 30 percent under Diagnostic Code 7806. 

Under the revised rating criteria of Diagnostic Code 7816, 
the criteria are the same as provided under Diagnostic Code 
7806.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2005).  Here, 
the predominant disability is the pruritus and xerosis or 
itching and dry skin.  Dr. S.S. observed that the 
examinations revealed xerosis of the legs, an unexposed area.  
Thus, between 20 to 40 percent of the veteran's entire body 
is affected, but not more than 40 percent of his entire body.  
Additionally, the veteran has been treated for many years 
with Atarax, so he is not taking systemic therapy.  
Consequently, the Board finds that the veteran's essential 
pruritus and xerosis of the legs does more nearly approximate 
the revised rating criteria associated with the next higher 
rating of 30 percent under Diagnostic Code 7816, but not the 
criteria associated with the next higher rating of 60 
percent.  Accordingly, a 30 percent rating is assigned from 
August 30, 2002, the effective date of the amended schedule. 


V.       Staged Rating and Extraschedular Rating

With regard to the veteran's service-connected essential 
pruritus and xerosis of the legs, the Board has assigned a 
staged rating for separate periods of time based on governing 
law.  As for the veteran's hand disability, this disability 
has not been shown to be manifested by greater than the 
criteria associated with the rating assigned under the 
designated diagnostic code during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected dyshidrotic 
dermatitis of the hands, essential pruritus, and xerosis of 
the legs presented such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

VI.       Multiple, Noncompensable Service-Connected 
Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, VA may assign a 10 percent rating but 
not in combination with any other rating.  38 C.F.R. § 3.324 
(2005). 

As compensable evaluations are in effect for service-
connected tinea pedis and onychomycosis, bilateral feet, 
dyshidrotic dermatitis of the hands, essential pruritus, and 
xerosis of the legs, the veteran is precluded from a rating 
under this regulation as a matter of law.  As the law, and 
not the evidence, is dispositive on this issue, the claim is 
denied in the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

ORDER

Service connection for a disorder manifested by thinning of 
the penile skin, including as the result of exposure to 
herbicide agents is denied.

A higher initial rating in excess of 10 percent for service-
connected dyshidrotic dermatitis of the hands is denied. 

A higher initial rating in excess of 10 percent for service-
connected essential pruritus and xerosis of the legs prior to 
August 30, 2002 is denied.

A higher initial rating of 30 percent for service-connected 
essential pruritus and xerosis of the legs beginning August 
30, 2002 is granted, subject to the law and regulations 
controlling the award of monetary benefits.

	(CONTINUED ON NEXT PAGE)



A 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324 is denied. 



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


